Exhibit 32.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER AND PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Radiant Oil & Gas, Inc. (the “Company”) on Form 10-K for the period ended December 31, 2012 and 2011 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, John M. Jurasin, Principal Executive Officer and Principal Financial Officer of the Company, certify, pursuant to 18 U.S.C. § 1350, as adopted pursuant to § 906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. /s/ John M. Jurasin John M. Jurasin President, Principal Executive Officer, Secretary, Treasurer, Principal Financial Officer, Director (Duly Authorized, Principal Executive Officer and Principal Financial Officer) Date: January 22, 2014 A signed original of this written statement required by Section 906 has been provided to Radiant Oil & Gas, Inc. and will be retained by Radiant Oil & Gas, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
